Citation Nr: 1425003	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the "staged" (30 percent prior to October 13, 2011 and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), that awarded service connection for PTSD, rated 30 percent, effective October 8, 2008.  An interim (September 2012) rating decision increased the rating to 50 percent effective October 13, 2011.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In December 2013, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 28, 2010, the Veteran's PTSD was not shown to be manifested by symptoms productive of more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

2.  From January 28, 2010 to July 18, 2013, the  PTSD is reasonably shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; however, symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

3.  From July 19, 2013, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.  


CONCLUSION OF LAW

The Veteran's PTSD warrants staged ratings of 30 percent (but no higher) prior to January 28, 2010, 50 percent (but no higher) from that date to July 19, 2013; 70 percent (but no higher) from July 19, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a June 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2013 hearing before the undersigned, it was established that the Veteran is aware that to substantiate a claim for increase there must be evidence of increased severity of the disability.  Testimony was elicited to ascertain the symptoms of his PTSD and their impact on functionality.  The Board finds that there has been substantial compliance with 38 C.F.R. §  3.103(c)(2), in accordance with Bryant.  It is not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2010, October 2011, July 2013, and February 2014.   The examination reports contain detailed descriptions of clinical findings and sufficient discussion of the history and features of the PTSD to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)).  The Board finds that the record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (and the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On VA Behavioral Health Consultation in March 2007, it was noted that the Veteran did not have a current depressive disorder; was not considered to be a high risk for suicide; and did not have a diagnosis of anxiety, panic disorder, or PTSD.  

VA geriatrics clinic treatment records note the Veteran experienced claustrophobia.  

On November 2009 Behavioral Health Intake Evaluation, the main complaint was claustrophobia.  The Veteran denied depressive symptoms; however, the examiner found he exhibited mild depressive symptoms.  He reported that he woke during the night with a sense of panic.  He denied suicidal or homicidal ideation, intent or plan.  He described an excellent family life.  Panic disorder with agoraphobia was diagnosed.  He was not found to have an anxiety disorder and did not meet the PTSD criteria.  A GAF score of 55 was assigned.  

In January 2010 the Veteran began receiving monthly out-patient mental health treatment.  He reported panic symptoms, including waking 1-2 times weekly due to these symptoms.  He reported that his mood "comes and goes", but that he had interest in volunteering/increasing his activities.  It was noted that he enjoyed socializing.  He denied suicidal and homicidal ideation, intent or plan.  Restless sleep and frequent waking from sleep were reported.  

On January 28, 2010 VA examination, PTSD was diagnosed.  A GAF score of 50 was assigned based on psychiatric symptoms which included persistent worry, anxiety, chronic sleep impairment with nightmares and thrashing about, panic attacks often more than once a week, intrusive memories of combat trauma, flashbacks to combat, avoidance of any reminders of war, efforts to avoid thinking and talking about combat trauma, feelings of detachment from other people, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  It was noted that these symptoms interfered with his normal daily activities, employment and social functioning.  The examiner noted that the Veteran had a tendency to minimize his symptoms and conveyed a great sense of shame regarding his PTSD.  The examiner noted that the Veteran's retirement in 1986, physical illness, and deaths of his siblings and friends, exacerbated symptoms he has carried since the 1940s.  

On examination, the Veteran reported intrusive, distressing recollections of combat trauma at least once a week.  He reported distressing dreams at least twice a month; as well as periodic flashbacks caused by being closed in or trapped.  These flashbacks take the form of total panic episodes.  The examiner noted that even talking about combat during the interview caused the Veteran to become more agitated and have difficulty keeping his panic at bay.  It was noted that although the Veteran liked to socialize it took a conscious effort, by both himself and his wife, to push himself out of his room and to feel connected with people.  He stated that he was determined to not let anyone know what was going on with him (which is why he socialized).  He reported chronic sleep impairment including trouble falling asleep, nightmares, screaming, kicking, and marching in bed.  Symptoms of irritability, impatience, and hypervigilance were noted.  The Veteran reported that he has great difficulty being in small places, including his own shower, small elevators, and crowded malls.  He did not like crowds and avoided social activities requiring him to stand idle.  He stated that he had friends, but they were beginning to pass away.  He put all his energy into his family, though at times he felt a need to be left alone.  
It was noted that the Veteran's mental health treatment had no impact on his occupational functioning, his social functioning, and activities of daily living.  It was noted that he was able to take care of his basic needs, including hygiene, eating, toileting, and eating.  He pushed himself at home, did a lot of housework, ran errands at times.  However, due to physical limitations he was having difficulty staying busy, which was causing increased anxiety.  The examiner noted the Veteran's thought process was logical, linear, goal-directed, and devoid of psychotic material; he denied hallucinations and was oriented to time, person, and place.  His concentration, focus, and memory were adequate for purposes of the examination.  His speech was normal in rate and rhythm.  He was cooperative and pleasant, without overt behavioral abnormalities.  His affect was appropriate; he described his mood as nervous.  His judgment was intact, his insight was good, and he denied homicidal or suicidal ideation, intent or plan.  

In June 2010, the Veteran's out-patient treatment was reduced to one session every three months.  He reported that he had only had two panic attacks since his last session and that the intensity and frequency of panic attacks had decreased.  It was noted that his primary stressor was his family's dysfunction.  He denied adverse effects from psychotropic medications.  Similar symptoms were noted in August and October 2010. 

In December 2010, the Veteran reported increased panic symptoms following a ceremony for recognition of his service.  He reported chest tightness and shortness of breath and that he startled in his sleep.  In February 2011, he reported these symptoms decreased and his sleep was again uninterrupted.  It was also noted that he discontinued his psychotropic medications at this time.  

In June 2011, it was noted that the Veteran's anxiety was well managed and that his sleep had improved.  In August 2011, he reported episodic nightmares.  In November 2011, he reported awakening in a state of panic twice nightly.  He reported socializing with friends and relatives and that he felt less anxious during the day. 

At all times during these mental health sessions the Veteran's affect was congruent, his thought processes were clear and linear, and his mood was stable.  

On October 2011 VA examination, the examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted that he and his wife had been married for 44 years and were helping their granddaughter whose husband was seriously ill.  The Veteran described how he tried to hide his anxiety symptoms and as a result limited his social activities, including travel to Florida to visit his son.  He was embarrassed to let others know of his anxiety.  He reported his symptoms had gotten worse due to his retirement and the ongoing news of war.  He maintained contact with friends and tried to be active as possible.  He reported that due to claustrophobia he showered with the bathroom door open.  

The examiner noted the Veteran experienced symptoms including, recurrent and distressing thoughts, recurrent distressing dreams, acting or feeling as if he was reliving the traumatic event, and intense psychological distress at exposure to certain triggering cues.  Efforts to avoid thoughts, feelings, conversations, or activities associated with the traumatic event were noted.  The Veteran reported feeling detached from others.  It was noted that he had difficulty falling or staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The symptoms occurred more than once a month and caused clinically significant distress or impairment in social, occupational, and other important areas of functioning.  Additional symptoms of anxiety, panic attacks more than once a week, and chronic sleep impairment were noted.  The Veteran reported distressing dreams 2 to 3 times a week which caused him to wake scared and out of breath.  His wife stated that he kicked and marched in bed, and that she has observed his anxiety, restlessness, and irritability increase.  The diagnosis of PTSD was confirmed, and a GAF score of 50 was assigned.  

On July19, 2013 VA examination, PTSD was diagnosed and a GAF score of 50 was assigned.  The examiner noted the Veteran showed occupational and social impairment with reduced reliability and productivity.  The Veteran and his wife both reported that his anxiety has become more severe since his last examination and further limited his participation in activities.  Symptoms noted on this examination not reported on October 2011 examination included that the Veteran showed markedly diminished interest in participation in significant activities and that they had a restricted range of affect.  Additionally, he now exhibited a depressed mood, flattened affect, and disturbance of motivation and mood.  

The examiner noted the Veteran was oriented to time, place, person, and purpose of the evaluation.  His behavior was appropriate, his eye contact good, and his attitude friendly and open.  His mood was low, and his affect mildly restricted.  Thought processes were logical and goal-directed, and the content gave no indication of any psychosis or mania.  His speech was unremarkable.  His judgment was intact.  He indicated that he was able to perform activities of daily living fully and independently, however, due to his anxiety when he was in enclosed spaces someone else had to be present.  He reported that his panic attacks had increased in frequency to more than once a week (and included shortness of breath and sweating).  He reported that at times he becomes so anxious, he must flee the situation without telling his family.  His wife reported he continued to fight in his sleep, and that she has found him wandering the house at night.  Additional symptoms, including avoidance, irritability, and emotional numbing were considered consistent with the Veteran's prior examination.  

October 2013 mental health treatment notes note that the Veteran had positive interests and motivations.  He denied daytime panic symptoms, but reported night panic symptoms of shortness of breath and sweating, occurring four times a month.  

At the October 2013 hearing before the undersigned, the Veteran testified, and his wife confirmed, that since 2012 his social activity had declined.  He did not participate in social activities unless with his family.  His wife testified that they do not go out to eat or to the casino as they used to.  The Veteran testified that he had nightmares 5 to 7 times in the month before the hearing, became annoyed easier, and was always anxious.  He stated he felt as if he no longer had a life, was not nice to his wife, and was constantly scared.  He believed that work used to keep him distracted and now without work, his symptoms had increased and his social life had declined.  His family helped him, and his great-grandson resided with him.  The Veteran's wife testified that his claustrophobia became so bad at one point that he smashed through a garage door.  The Veteran testified that he felt that he cannot do anything, and did not want to do anything.  He stated that he used to be a happy man.  

A December 2013 mental health treatment record notes the Veteran experienced weekly nighttime panic attacks, with shortness of breath and sweating.  Occasional daytime anxiety was noted ti be controllable.  It was noted the Veteran remained busy by engaging in household tasks, and had positive interests and motivations.  

On December 2013 examination to establish primary care at a VA medical center, it was noted that the Veteran's diagnoses included, depression, PTSD, and anxiety and that he was being treatment for PTSD and panic attacks.  

On February 2014 examination, the Veteran's PTSD was noted to be moderate to severe with episodic features of panic reactions and dysphoria.  The examiner noted that since the last examination, the Veteran continued to enjoy social support from family, including his great-grandson and great-great-grandson who lived with him, and from participation in church activities.  He reported a claustrophobic reaction when he had to leave a church.  Colleagues and family visited him and his spouse at their home on occasion.  He read the newspaper and watched television, but avoided reports of current military conflicts.  His wife reported that if he was not occupied or engaged with others, he would be on edge and agitated.  

The Veteran reported that his symptoms had continued to increase in severity since his last examination (July 2013), compromising further his participation in formerly enjoyable activities.  He reported lessened interest in social activities due to his age and medical limitations.  He reported anxiety and dysphoria over his personal status and worry regarding family care and loss of contact with family members.  

Examination revealed symptoms identical to those noted on July 2013 examination, including depressed mood, flattened affect, and disturbances in mood and motivation.  The examiner noted the Veteran was alert and oriented to time, place, person, and purpose of the evaluation.  His behavior was appropriate and eye contact was good.  His attitude was polite, friendly and engaging.  His mood was dysphoric and his affect mildly restricted.  His thought processes were generally logical and goal-directed, without evidence of psychosis or mania.  His speech was unremarkable.  He tended to activities of daily living independently, with the exception of being in enclosed spaces.  He denied homicidal or suicidal ideation, intent or plans.  The examiner noted that a number of the Veteran symptoms, including cognitive compromises, energy compromise, disinterest in activities over time, loss of ability to participate in physical activities, loss or friends and acquaintances, and episodic reactions to everyday experiences were associated with his advanced age and unrelated to his PTSD.  

Although the examiner on the most recent VA examination attributed some symptoms to co-existing and non-service-connected disability, those symptoms (and particularly associated impairment of function) are not clearly delineated.  Therefore, in accordance with well-settled caselaw (and solely for the purpose of this decision), the Board will consider all the Veteran's symptoms shown to be due to PTSD.  

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's PTSD prior to January 28, 2010.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  Here the evidence does not reflect impairment exceeding such a level of severity prior to January 28, 2010, and specifically not one of reduced reliability and productivity ( as is necessary to warrant a 50 percent rating).  None of the symptoms listed in the criteria for a 50 percent rating, or any other symptom of similar gravity, were shown.  The Veteran was found to have normal affect, speech, memory, judgment, and thoughts, and was not shown to have disturbances of motivation and mood.  

However, on January 28, 2010 VA examination it was noted that the Veteran's treatment had increased to monthly visits to a VA provider.  Furthermore, the GAF score of 50 assigned reflects  serious symptoms.  While the symptoms specifically noted in the criteria for a 50 percent rating were, for the most part, not shown, the increasing frequency of his panic attack and severity of his claustrophobia, as well as growing isolation, are consistent with a GAF score of 50, and may reasonably be considered productive of reduced reliability and productivity (by their presumed impact on function).  According, a 50 percent rating is warranted from the earlier effective date of January 28, 2010.  

However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent prior to July 19, 2013.  On October 2011 examination, the Veteran first reported his anxiety limited his social activities and it was the first time he reported feeling detached, exhibiting a disturbance in his mood and motivation which warranted the increased (50 percent) rating.  However, he did not display symptoms productive of deficiencies in most areas(that would meet, or approximate, the criteria for a 70 percent rating).  He did not display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  While he did report panic attacks occurring more than once a week, these panic attacks did not rise to the level of near-continuous panic that affected his ability to function independently, appropriately, or effectively.  The Board finds particularly noteworthy that the ongoing level of functioning shown does not suggest a disability picture consistent with deficiencies in most area.  While the Veteran reported it took a conscious effort to remain social, nonetheless, he maintained contacts with friends helped care for extended (to grandchildren and great-grandchildren) family, remained married for 44 plus years, and remained involved in his church.  

Additionally, the Board finds that the GAF scores assigned in October 2011 do not provide a separate basis for the assignment of a rating in excess of 50 percent prior to July 18, 2013.  Although the score of 50 reflects serious symptoms or serious impairment in social, occupational or school functioning, symptoms productive of deficiencies in most areas are simply not shown.  While the Veteran's mood and motivation continued to decline with time, he continued to maintain adequate relationships with his family and church.  He was at all times able to fully and independently perform his activities of daily living, engage in household chores, and at no time expressed suicidal or homicidal ideations.  Therefore, the GAF score of 50 is not an independent basis for a rating in excess of 50 percent.

From the July 19, 2013 date of a VA examination, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment, with deficiencies in most areas.  The symptoms included isolation (separating himself from colleagues and friends, requiring them to visit him, and no longer going out to dinner or casinos); impaired impulse control increasing irritability with his wife); depressed mood, including flattened affect and disturbances in motivation; and avoidance (of images, activities, places, people).  His panic attacks continued to worsen and cause further limitation of ability to engage in daily function activities.  The July 2013 examiner noted that the Veteran's level of panic and anxiety caused markedly diminished interest in participation in significant activities that he used to be involved in.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating, the Board finds that such rating is warranted from July 19, 2013.  

The evidence of record does not show that symptoms that met (or approximated) the schedular criteria for a 100 percent rating were at any time manifested.  At no time was it shown that the Veteran had total occupational and social impairment, due to PTSD symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (he has maintained at least minimal personal hygiene throughout); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity.  He has maintained adequate family relations throughout and has remained capable of completing activities of daily living and self-care (except for limitations due to claustrophobia, for which accomodations may be made).  Consequently, the Board finds that criteria for a schedular 100 percent rating are not met or approximated for any period of time under consideration.

The Board notes that throughout, all symptoms of the Veteran's PTSD noted and reported (and associated impairment) are encompassed by the schedular criteria for the ratings now assigned, and that those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board finds that the matter of entitlement to total disability rating for individual unemployability (TDIU) is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been retired since 1986, and there is no indication that he has sought employment since.


ORDER

A 50 percent rating for PTSD is granted from the earlier effective date of January 28, 2010, and a 70 percent rating is granted from July 19, 2013, subject to the regulations governing payment of monetary awards..  

Ratings for PTSD in excess of 30 percent prior to January 28, 2010, in excess of 50 percent from January 28, 2010 to July 19, 2013, and in excess of 70 percent from July 19, 2013 are denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


